
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



AMENDMENT NO. 5 TO
LOAN AGREEMENT


        This AMENDMENT NO. 5 TO LOAN AGREEMENT (this "Amendment"), effective as
of March 26, 2004 upon the satisfaction of the conditions set forth herein, is
hereby entered into among WELLS FARGO FOOTHILL, INC., a California corporation
formerly known as FOOTHILL CAPITAL CORPORATION, a California corporation
("Lender"), and American Restaurant Group, Inc., a Delaware corporation ("ARG"),
ARG Enterprises, Inc., a California corporation ("Enterprises"), ARG Property
Management Corporation, a California corporation ("Property Management"), and
ARG Terra, Inc., a Delaware corporation ("Terra"). ARG, Enterprises, Property
Management, and Terra are collectively referred to herein as "Borrowers" and
individually as a "Borrower".

RECITALS


        WHEREAS, Borrowers and Lender have executed and delivered that certain
Loan Agreement, dated as of December 17, 2001 (as amended, modified or
supplemented from time to time, the "Loan Agreement");

        WHEREAS, Borrowers have requested Lender to (1) amend the calculation of
Advance availability for a limited period of time, (2) amend the definition of
EBITDA, and (3) waive Borrowers' noncompliance with the covenants under
Section 7.20 of the Loan Agreement as of December 31, 2003 (the "Existing
Default"). Lender has agreed to such amendments and waiver, subject to the terms
and conditions of this Amendment.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrowers and Lender do hereby agree
as follows:

SECTION 1. RELATION TO THE LOAN AGREEMENT; DEFINITIONS.

        1.1    Relation to Loan Agreement.    This Amendment constitutes an
integral part of the Loan Agreement and shall be deemed to be a Loan Document
for all purposes. Upon the effectiveness of this Amendment, on and after the
date hereof each reference in the Loan Agreement to "this Agreement,"
"hereunder," "hereof," or words of like import referring to the Loan Agreement,
and each reference in the other Loan Documents to "the Loan Agreement,"
"thereunder," "thereof" or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as amended hereby.

        1.2    Capitalized Terms.    For all purposes of this Amendment,
capitalized terms used herein without definition shall have the meaning
specified in the Loan Agreement.

SECTION 2. AMENDMENT TO LOAN AGREEMENT.

        2.1    Amendment to Definition of "EBITDA".

        The definition of "EBITDA" contained in Section 1.1 of the Loan
Agreement is hereby amended from and after the date hereof by deleting such
definition in its entirety and replacing it with the following:

        "EBITDA" means, with respect to any fiscal period being measured,
Borrowers' and Subsidiary Guarantors' consolidated net earnings (or loss) from
operations, minus (a) to the extent included in computing net earnings (loss)
from operations, extraordinary gains; plus (b) without duplication, to the
extent deducted in computing net earnings (loss) from operations, interest
expense (net of interest income), income taxes, extraordinary losses,
depreciation, amortization and non-cash charges for the following items incurred
by Borrowers or Subsidiary Guarantors in connection with changes to Borrowers'
and Subsidiary Guarantors' financial statements because of GAAP requirements:
vacation

--------------------------------------------------------------------------------


accrual, asset impairment, store-closing reserves, gift-certificate accrual, and
litigation accrual; provided, however, that such non-cash charges shall not
exceed (w) $62,500 for the first fiscal quarter of any fiscal year, (x) $62,500
for the second fiscal quarter of any fiscal year, (y) $187,500 for the third
fiscal quarter of any fiscal year, and (z) $187,500 for the fourth fiscal
quarter of any fiscal year; plus (c) the loss on impairment and store closures
not to exceed $3,889,000 for the fiscal quarter ending September 29, 2003 and
not to exceed $5,478,000 for the fiscal quarter ending December 29, 2003; plus
(d) a reserve for the SRG bankruptcy not to exceed $10,010,000 for the fiscal
quarter ending September 29, 2003 and a credit to the SRG bankruptcy reserve not
to exceed $1,596,000 for the fiscal quarter ending December 29, 2003; plus (e) a
reserve for the discontinued gift-certificate program not to exceed $400,000 for
the fiscal quarter ending September 29, 2003 and a reserve for the discontinued
gift-certificate program not to exceed $2,400,000 for the fiscal quarter ending
December 29, 2003. All of the foregoing shall, in each case and for each aspect
of this calculation, be determined in accordance with GAAP with respect only to
the applicable fiscal period.

        2.2    Section 2.1(a).

        Section 2.1(a) of the Loan Agreement is hereby amended by deleting
clause (ii) thereof and inserting the following in lieu thereof:

        (ii) with respect to the period from January 1, 2004 to and including
March 31, 2004, ninety percent (90%) of the trailing twelve-month EBITDA, and at
all other times seventy-five percent (75%) of the trailing twelve-month EBITDA,
in each case as calculated monthly in accordance with 6.3(a)(ii)(A), less the
Letter of Credit Usage.

SECTION 3. WAIVER OF EXISTING DEFAULT; RESERVATION OF OTHER RIGHTS.

        3.1    Acknowledgment of Existing Default; No Additional Defaults or
Events of Default.    Borrowers acknowledge that the Existing Default exists and
the occurrence of the Existing Default entitles Lender to exercise its rights
and remedies under the Loan Documents. Except for the Existing Default,
Borrowers represent and warrant that as of the date hereof no event has occurred
and no condition exists that constitutes a Default or an Event of Default under
the Loan Agreement or the other Loan Documents. Borrowers represent and warrant
that upon the consummation of the transactions contemplated by this Amendment,
no Default or Event of Default will then exist or be created under the Loan
Agreement or any other Loan Document.

        3.2    Waiver of Existing Default; Reservation of Other Rights.    Based
on the foregoing, and in reliance thereon, Lender hereby waives the Existing
Default. Except as expressly provided herein, Lender reserves all of its rights
and remedies under the Loan Documents.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF BORROWERS.

        4.1    Corporate Organization and Authority.

        (a)   Each Borrower is a corporation duly organized and existing and in
good standing under the laws of its jurisdiction of formation and is duly
qualified to do business and in good standing in every jurisdiction in which the
nature of the business done or the property owned by it would make such
qualification necessary.

        (b)   Each Borrower has all requisite power and authority to own and
operate its properties, and to conduct its business as currently conducted and
as currently proposed to be conducted. Each Borrower has all requisite power and
authority necessary to enter into this Amendment and to perform its obligations
under this Amendment.

2

--------------------------------------------------------------------------------




        4.2    Corporate Proceedings; Validity of Amendment.    Each Borrower
has taken all corporate action necessary to be taken by it to authorize the
execution and delivery of this Amendment. This Amendment has been duly executed
and delivered by each Borrower and constitutes the legal, valid, and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms.

        4.3    No Violations, Consents, or Approvals.    The execution,
delivery, and performance by each Borrower of this Amendment, and the
consummation of the transactions contemplated hereby, do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to such Borrower, the Governing Documents of such Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Borrower, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation of such Borrower, including, without limitation, the Indenture and
Eligible Credit Facility, or (iii) require any approval of such Borrower's
stockholders or any approval or consent of any Person under any material
contractual obligation of such Borrower.

        4.4    Ratification and Confirmation of Loan Documents.    The Loan
Agreement and all other Loan Documents and all representations, warranties,
terms, and conditions therein remain in full force and effect, and each Borrower
hereby confirms and ratifies each of the provisions of the Loan Agreement and
the other Loan Documents.

SECTION 5. MISCELLANY.

        5.1    Conditions to Effectiveness.    This Amendment shall not become
effective until Lender has received each of the following:

        (a)   duly executed and delivered counterparts of this Amendment by
Lender and Borrowers;

        (b)   evidence that the execution, delivery, and performance of this
Amendment have been duly authorized by all necessary corporate action on the
part of Borrowers, including certified copies of resolutions adopted in
connection therewith;

        (c)   copies of executed consents, if any, required by the Indenture,
any Eligible Credit Facility, or any other agreement to which any Borrower is a
party; and

        (d)   Borrowers shall have paid Lender a waiver and amendment fee in the
aggregate amount of $75,000, which fee shall be nonrefundable and shall be
deemed fully earned on the date paid.

        5.2    Successors and Assigns.    This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

        5.3    Counterparts.    This Amendment may be executed simultaneously in
two or more counterparts, each of which shall be deemed to be an original but
all of which shall constitute together but one and the same instrument. Delivery
of an executed counterpart hereof by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Amendment.

        5.4    GOVERNING LAW.    THE VALIDITY OF THIS AMENDMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA.

        5.5    Expenses.    Borrowers agree to pay the expenses of Lender in
connection with the transactions contemplated by this Amendment (including,
without limitation, the fees and expenses of counsel for the Lender).

3

--------------------------------------------------------------------------------


        5.6    Release.

        (a)   Each Borrower, their respective successors-in-title, legal
representatives, and assignees and, to the extent the same is claimed by right
of, through, or under any Borrower, for their past, present, and future
employees, agents, representatives, officers, directors, shareholders, and
trustees, do hereby forever remise, release, and discharge Lender, and Lender's
respective successors-in-title, legal representatives, and assignees, past,
present, and future officers, directors, shareholders, trustees, agents,
employees, consultants, experts, advisors, attorneys and other professionals,
and all other persons and entities to whom Lender would be liable if such
persons or entities were found to be liable to Borrowers, or any of them
(collectively hereinafter the "Lender Parties"), from any and all manner of
action and actions, cause and causes of action, counterclaims, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, damages, judgments, expenses, executions, liens,
claims of liens, claims of costs, penalties, attorneys' fees, or any other
compensation, recovery, or relief on account of any loss, liability, obligation,
demand, or cause of action of whatever nature relating to, arising out of, or in
connection with the Loan Agreement or any other Loan Document, including, but
not limited to, acts, omissions to act, actions, negotiations, discussions, and
events resulting in the finalization and execution of this Amendment, as, among,
and between the Borrowers and the Lender Parties, such claims whether now
accrued and whether now known or hereafter discovered, from the beginning of
time through the date hereof, and specifically including, without any
limitation, any claims of liability asserted or that could have been asserted
with respect to, arising out of, or in any manner whatsoever connected directly
or indirectly with any "lender liability-type" claim.

        (b)   As to each and every claim released hereunder, Borrowers represent
that they have received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, each of them specifically waives
the benefit of the provisions of Section 1542 of the Civil Code of California:

A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

        5.7    Ratification.    Except as expressly amended hereby, any
conditions of the Loan Documents shall remain unamended and unwaived. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not (i) be deemed to be a
waiver of, amendment of, consent to or modification of any other term or
provision of any other document or of any transaction or further action on the
part of the Borrowers that would require the consent of Lender under the Loan
Agreement or (ii) create a course of conduct or dealing among the parties
hereto.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment
to be executed and delivered by a duly authorized representative.

    AMERICAN RESTAURANT GROUP, INC.,
a Delaware corporation
 
 
By:
 
/s/  PATRICK J. KELVIE      

--------------------------------------------------------------------------------

Patrick J. Kelvie     Title:   Vice President
 
 
ARG ENTERPRISES, INC.,
a California corporation
 
 
By:
 
/s/  PATRICK J. KELVIE      

--------------------------------------------------------------------------------

Patrick J. Kelvie     Title:   Vice President
 
 
ARG PROPERTY MANAGEMENT CORPORATION,
a California corporation
 
 
By:
 
/s/  PATRICK J. KELVIE      

--------------------------------------------------------------------------------

Patrick J. Kelvie     Title:   Vice President
 
 
ARG TERRA, INC.,
a Delaware corporation
 
 
By:
 
/s/  PATRICK J. KELVIE      

--------------------------------------------------------------------------------

Patrick J. Kelvie     Title:   Vice President
 
 
WELLS FARGO FOOTHILL, INC.,
a California corporation
 
 
By:
 
/s/  DANIEL MORIHIRO      

--------------------------------------------------------------------------------

Daniel Morihiro     Title:   Vice President

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7



AMENDMENT NO. 5 TO LOAN AGREEMENT
RECITALS
